DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please read the Remarks for further detail.
Applicant’s argument – (page 8) Applicant argues the lack of teaches the of the new claim amendment and further argues that no single camera has sufficient wide-angle view to capture the entire width of the vehicle undercarriage.  
Examiner’s response – Examiner updated a search and found Riley (2007/0040911) in combination of Hiatt et al (WO 2006/05998) teaches the new amendment in figures 4-6 and its support paragraph. Please read the Office Action below for further details.

	Applicant’s argument – (pages 8-9) Applicant argue the deficiencies of Haitt address the pixel shift. Please read the arguments for further detail.
	Examiner’s response – Claims 10 and 12 are address by Haitt and a new prior art Marrison et al (US 2007/0273760) that address the pixel shift. Please read the Office Action below for further details.

	Applicant’s argument – (pages 9-10) Applicant argues the number of cameras that maybe be used, or a large number or camera is required. Please read the arguments for further detail.
Examiner’s response – Examiner direct to Hiatt et al page 13 line 8 teach a specific embodiment use a single camera for inspection of the undercarriage of vehicle. Riley (2007/0040911) also teach in figure 4 where a single camera is use as well. Please read the Office Action below for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al (WO 2006/05998, IDS) in view of Riley (2007/0040911).
Claim 1:
Hiatt et al (WO 2006/05998, IDS) teaches the following subject matter:
obtaining image data comprising a series of images captured from an image capture location, the image capture location being a location at which a vehicle undercarriage passes through a field of view (page 1 lines 20-30 teaches obtaining image capture with mirror field of view to inspect vehicle undercarriages as vehicle passed over; page 2 lines 1-20 teaches generating composite image, from series of images capture, of the vehicle undercarriage as vehicle passed over);
determining a sub-region included in an image of the series of images, the sub-region corresponding to a region of interest within the field of view in which a portion of the vehicle undercarriage appears as a vehicle passes over the image capture location (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view ); and
selecting the sub-region within each image of the series of images to form sub-images representing regions of interest in each of the series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides, where excluding is selecting; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view, where zooming is selecting)
combining the regions of interest to form a composite image of the vehicle undercarriage, the composite image being a representative image of the vehicle undercarriage reconstructed from (above teaches the ROI images; page 3 lines 15-25 teaches composite image that exclude vehicle sides; page 26 line 10-25 teaches pan and zooming for ROI and composite image in the same point of view).

Hiatt et al teaches all the subject matter above but not the following which is taught by Riley:
the sub-region corresponding to an entire width of a vehicle undercarriage (figure 4 and 0068-0069 teaches using of a single camera 201 with adjustable mirror 202 for under vehicle inspection system such that the field of view extend across the whole width of the vehicle, where each picture taken of the undercarriage reflected in the mirror is seen as sub-region of the width of the vehicle’s total undercarriage; 0049-0054, where 0049 teaches a single camera for imaging and in 0054 where the camera is a digital line scan camera, where each line is view as a sub-region of the width of the vehicle undercarriage, where the function of “zoom” is also view as obtaining sub-region of entire width of the vehicle undercarriage as well).
Hiatt et al and Riley are all in the field of image analysis, especially regarding imaging the undercarriage of a vehicle such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Hiatt et al by Riley regarding imaging an entire width of the vehicle undercarriage with one camera, such would addressing the problem add to the complexity, cost, and time required capturing images using multiple cameras including techniques such as "image stitching" a significant amount of computational overhead introduce a significant amount of computational overhead, they can produce inaccurately aligned images, they involve redundant data gathering, and perhaps most significantly, they often produce artifacts such as blur as disclosed by Riley in 0066.



Hiatt et al further teaches:
wherein the image data comprises video image data, and wherein the series of images comprises a subset of frames of the image data (page 4 line 10-20 teaches use of recording video for vehicle inspection of undercarriage; page 12 lines 20-25 teaches camera capture series of images as portion of vehicle undercarriage reflected by the mirror, these series of images are subset of frames of image data).

Claim 3:
Hiatt et al further teaches:
receiving a selection of the subset of frames of image data from among the video image data (page 4 lines 14-20 teaches the use of video recording images, with subset of images receive from first camera set and second camera set).

Claim 4:
Riley teaches:
wherein obtaining image data is performed by a camera, and wherein the sub-region comprises an area of a mirror assembly positioned within a field of view of the camera, the mirror being angled relative to an orientation of the camera to reflect a worm’s eye view of the vehicle undercarriage to the camera (figure 4 and 0068-0069 teaches using of a single camera 201 with adjustable mirror 202 for under vehicle inspection system such that the field of view extend across the whole width of the vehicle, where each picture taken of the undercarriage reflected in the mirror is seen as sub-region of the width of the vehicle undercarriage. Figure 4 show the camera have a worm eye view.).

Hiatt et al further teaches:
wherein the camera is included within a mobile device, the mobile device being positioned at a predetermined location relative to the mirror assembly (page 19 lines 15-25 teaches portable vehicle inspection system, where the system would include all that is disclosed above such as video, camera, mirror; above and figure 6 teaches predetermined location of camera and mirror where a vehicle will drive over, OR page 12 lines 15-25 teaches set up for a spaced distance from camera to mirror to reflect vehicle undercarriage, such set up is predetermined as shown in figure 6).

Claim 6:
Hiatt et al further teaches:
receiving a vehicle identifier; and associating the composite image with the vehicle identifier (page 22 lines 10-20 teaches identification by license plate number, vehicle identification number and any other alphanumerical information. Indexing of stated information above to captured images 48 of that vehicle 14 is view as associating).

Claim 7:
Hiatt et al further teaches:
wherein receiving the vehicle identifier comprises capturing an image including a representation of a vehicle identification number (VIN) of a vehicle associated with the vehicle undercarriage (page 22 lines 10-15 teaches identification by license plate number, vehicle identification number (VIN) and any other alphanumerical information; where the VIN number is indexed with captured image 48 of the vehicle 14, where the captured imaged is the previous composite image of that vehicle taken).

Claim 8:
Hiatt et al further teaches:
wherein combining the regions of interest to form a composite image of the vehicle undercarriage is performed using at least one of a mobile device used to obtain the image data OR a server that receives the image data from the mobile device (above teaches region of interest (ROI) with composite image (claim 1: page 25 line 10-25 teaches ROI and composite image in the same point of view) and the use of mobile system (claim 5: page 19 lines 15-25 teaches portable vehicle inspection system); page 2 lines 10-20 teaches image captured and index saved to database/server; page 23 line 5-15 teaches use of composite image and database/server).

Claim 9:
Hiatt et al further teaches:
wherein determining the region of interest comprises at least one of :
(1) receiving a selection from a user defining the region of interest (page 22 lines 5-15 teaches user interface for operator/user override selection of camera set for imaging regions of undercarriage each camera takes, such only certain region of the undercarriage images are taken, the user define the ROI of which camera is on or off to image capture), OR
(2) analyzing one or more of the series of images to determine a boundary of the region of interest based on an extent to which pixel values remain unchanged along the (page 26 lines 10-20 series (individual) images that are used to form composite image, where user/operator analyze by zooming in on region of interest of difference image, where difference images detail pixel values and pixel define outlines/boundaries).

Claim 10:
Hiatt et al further teaches:
determining pixel shift distances between a plurality of slices including at least a first slice and a second slice, the first slice corresponding to image data included in the region of interest in a first image of the series of images and the second slice corresponding to image data included in the region of interest in the region of interest in a second image of the series of images, the second image being sequential to the first image; and compositing the regions of interest in the plurality of slices to form the composite image (above teaches series images taken (first, second…etc), region of interest for composite image, series of images are seen as width slices of images taken as vehicle drive over camera; page 27 lines 10-20 teaches best fit alignment with consideration of pixels in X and Y with shift consideration between images for composite image).

Claim 11:
Hiatt et al further teaches:
cropping extraneous edges from the composite image (page 3 lines 15-20 teaches composite image that excludes portion of the vehicles undercarriage near the vehicle sides(edges)); and
equalizing contrast, brightness, and vibrancy values across the composite image (page 18 starting line 15 teaches determine a normalized/equalized of pixel values, where the pixel values is view to contain information such as contrast, brightness; above teaches composite image).

Claim 12: addressed below

Claim 13:
Hiatt et al further teaches:
receiving one or more tags associated with the composite image, the one or more tags being associated with one or more irregularities associated with the vehicle undercarriage (page 26 starting line 10 teaches examining of suspected (tags) of problem area in more detail from the form composite images, where the suspect and difference is view as irregularities; page 22 starting line 15 teaches indexed captured image is compared with vehicle previously visited to inspection station).

Claim 14: addressed below

Claim 15:
Hiatt et al further teaches:
uploading the composite image and the one or more tags to a server (page 2 starting line 10 teaches saving to database/server form composite image; page 23 starting line 5 teaches stored in database; figure 6 part 104 teaches data to be uploading).




Hiatt et al teaches:
A vehicle undercarriage image processing system (figure 5B and figure 6 teaches vehicle undercarriage processing system) comprising:
a programmable circuit;a memory operatively connected to the programmable circuit and the camera, thememory storing an application comprising instructions which, when executed, cause the programmable circuit to perform (hardware is addressed in page 4 lines 19-30 with a system, camera set, memory and processing of image would require processor(s). All these are seen as circuits):
obtaining image data comprising a series of images, the series of images capturing a field of view including an image capture location (page 1 lines 20-30 teaches obtaining image capture with mirrors field of view to inspect vehicle undercarriages as vehicle passed over; page 2 lines 1-20 teaches generating composite image, from series of images capture, of the vehicle undercarriage as vehicle passed over);
determining a sub-region included in an image of the series of images, the sub-region corresponding to a region of interest within the field of view in which a portion of a vehicle undercarriage appears as a vehicle passes over the image capture location (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view), 
selecting the sub-region within each image of the series of images to form sub-images representing regions of interest in each of the series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides, where excluding is selecting; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view, where zooming is selecting)
combining the regions of interest to form a composite image of the vehicle undercarriage, the composite image being a representative image of the vehicle undercarriage reconstructed from the sub-regions of the series of images (above teaches the ROI images; page 3 lines 15-25 teaches composite image that exclude vehicle sides; page 26 line 10-25 teaches pan and zooming for ROI and composite image in the same point of view).

Hiatt et al teaches all the subject matter above but not the following which is taught by Riley:
the sub-region corresponding to an entire width of a vehicle undercarriage (figure 4 and 0068-0069 teaches using of a single camera 201 with adjustable mirror 202 for under vehicle inspection system such that the field of view extend across the whole width of the vehicle, where each picture taken of the undercarriage reflected in the mirror is seen as sub-region of the width of the vehicle’s total undercarriage; 0049-0054, where 0049 teaches a single camera for imaging and in 0054 where the camera is a digital line scan camera, where each line is view as a sub-region of the width of the vehicle undercarriage, where the function of “zoom” is also view as obtaining sub-region of entire width of the vehicle undercarriage as well).
Hiatt et al and Riley are all in the field of image analysis, especially regarding imaging the undercarriage of a vehicle such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Hiatt et al by Riley regarding imaging an entire width of the vehicle undercarriage with one camera, such would addressing the problem add to the complexity, cost, and time required capturing images using multiple cameras including techniques such as "image stitching" a significant amount of computational overhead 

Claim 17:
Riley teaches:
The vehicle undercarriage image processing system of the claim 16, further comprising
a camera operatively connected to the programmable circuit and memory, the camera, configured to, during execution of application, capture the image data (figure 4 and 0068-0069 teaches using of a single camera 201 with adjustable mirror 202 for under vehicle inspection system such that the field of view extend across the whole width of the vehicle, where each picture taken of the undercarriage reflected in the mirror is seen as sub-region of the width of the whole vehicle undercarriage. Figures 5-6 and 0070 teaches further detail with processing elements 503 (circuits with execution application)).

Claim 18:
Riley teach:
The vehicle undercarriage image processing system of claim 17, further comprising 
a mirror assembly positioned at a predetermined horizontal distance from the orientation relative to the camera, the mirror assembly define the region of interest by reflecting the camera a worm’s eye view of the vehicle undercarriage as the vehicle passes over the mirror assembly (figure 4 and 0068-0069 teaches using of a single camera 201 with adjustable mirror 202 for under vehicle inspection system such that the field of view extend across the whole width of the vehicle, where each picture taken of the undercarriage reflected in the mirror is seen as sub-region of the width of the whole vehicle undercarriage. Figures 4-6 show predetermined assembly with camera distance and orientation with horizontal mirror with the camera have a worm eye view.). 

Claim 19:
Hiatt et al further teaches:
The vehicle undercarriage image processing system of claim 17, 
where the camera, the programmable circuit, and the memory are included in a mobile device (page 19 lines 15-25 teaches portable vehicle inspection system, where the system would include all that is disclosed above such as video, camera, mirror).

Claim 20:
Hiatt et al teach:
A method of obtaining a vehicle undercarriage image, the method comprising:
obtaining, via a camera of a mobile device, image data comprising a series of images, the series of images capturing a field of view including an image capture location defined by a mirror assembly positioned at a predetermined location and orientation relative to the mobile device (page 1 lines 20-30 teaches obtaining image capture with mirrors field of view to inspect vehicle undercarriages as vehicle passed over; page 2 lines 1-20 teaches generating composite image, from series of images capture, of the vehicle undercarriage as vehicle passed over);
determining, based on the image data, a location of a sub-region of images included in the series of images, the sub-region corresponding to a region of interest that is reflected to the camera by the mirror assembly (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view); 
selecting the sub-region within each image of the series of images based on location of the sub-region of the image to provide region of interest in each of the series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides, where excluding is selecting; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view, where zooming is selecting); and
combining the regions of interest to form a composite image of the regions of interest, the composite image being a representative image of an object in the regions of interest reconstructed from the sub-regions of the series of images (above teaches the ROI images; page 3 lines 15-25 teaches composite image that exclude vehicle sides; page 26 line 10-25 teaches pan and zooming for ROI and composite image in the same point of view).

Hiatt et al teaches all the subject matter above but not the following which is taught by Riley:
the sub-region corresponding to an entire width of a vehicle undercarriage (figure 4 and 0068-0069 teaches using of a single camera 201 with adjustable mirror 202 for under vehicle inspection system such that the field of view extend across the whole width of the vehicle, where each picture taken of the undercarriage reflected in the mirror is seen as sub-region of the width of the vehicle’s total undercarriage; 0049-0054, where 0049 teaches a single camera for imaging and in 0054 where the camera is a digital line scan camera, where each line is view as a sub-region of the width of the vehicle undercarriage, where the function of “zoom” is also view as obtaining sub-region of entire width of the vehicle undercarriage as well).

It would have been obvious to one skill in the art at the time of the invention to modify Hiatt et al by Riley regarding imaging an entire width of the vehicle undercarriage with one camera, such would addressing the problem add to the complexity, cost, and time required capturing images using multiple cameras including techniques such as "image stitching" a significant amount of computational overhead introduce a significant amount of computational overhead, they can produce inaccurately aligned images, they involve redundant data gathering, and perhaps most significantly, they often produce artifacts such as blur as disclosed by Riley in 0066.

Claim 21:
Hiatt et al further teaches:
The method of claim 20, 
wherein the object comprises a vehicle undercarriage (page 1 starting line 25 teaches image capture with mirrors to inspect vehicle undercarriages; page 2 start line 15 teaches generating composite image of the vehicle undercarriage).

Claim 22:
Hiatt et al further teaches:
wherein selecting the sub-region within each image of the series of images comprises extracting the sub-region from each image of the series of images to form sub-images, each of the sub-images representing the regions of interest from the series of images (page 3 lines 15-20 teaches sub-regions that results from excluding portion of the vehicles undercarriage of the vehicle sides, where excluding is selecting; page 26 lines 10-25 teaches pan and zoom on region of interest (ROI) on those images, where ROI is view as sub-regions, where zoom is interpreted as field of view, where zooming is selecting).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al (WO 2006/05998, IDS) in view of Riley (2007/0040911) as applied to claim 10 above, and further in view of Morrison et al (US 2007/0273760).
Claim 12:
Hiatt et al teaches pixel shift distance above but not the following which is taught by Morrison et al:
wherein determining the pixel shift distance between the first slice and the second slice is performed using one of 
(a) cross-correlation via a fourier transform to calculate an X-Y pixel shift difference between the first and second slices (0078-0079 teaches using Fourier correlation technique of consecutive images matching with X and Y; 0082 teaches difference between frames and position with x and y pixel for evolving mosaic (composite) image), OR
(b) motion vectors calculated from the first and second slices , OR
(c) a machine learning model useable to determine pixel shift irrespective of noise detected within the region of interest.
Hiatt et al and Morrison et al are both in the field of image analysis, especially regarding vehicle underside (undercarriage) inspection by imaging such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify the combine teaching of Hiatt et al and Riley by Morrison et al regarding correlation and Fourier processing between the two images would result in a single bright pixel at a position X,Y which would represents the translation between the original two images as disclose by Morrison et al in paragraph 0078..
14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt et al (WO 2006/05998, IDS) in view of Riley (2007/0040911) as applied to claim 13 above, and further in view of Hever et al (US 2019/0304100).
Claim 14:
Hiatt et al and Riley teaches all the subject matter above but not the following which is taught by Hever et al:
wherein the one or more irregularities are selected from among rust, after-market modifications, and frame damage (0047 teaches imaging device underground camera take vehicle undercarriage images, where 0045 teaches inspection and detection of rust, missing parts (after-market parts are different from original parts), mechanical damages such as dents and scratches; 0078 teaches comparison for suspected (irregular) object).
Hiatt et al and Hever et al are both in the field of image analysis, especially with stitching imaging (Hever et al – 0055 teaches sequence/series of image/frame stitching for composite image) of vehicle undercarriage for inspection such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Hiatt et al and Riley by Hever et al regarding inspection of these irregularities with a more efficient comparison processing with better comparison result can be achieved as disclose by Hever et al in paragraph 0049.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663